OPINION — AG — QUESTION: OPINIONS REGARDING THE CONSTITUTIONALITY OF CERTAIN PROPOSED LEGISLATION. SAID LEGISLATION WOULD PROHIBIT ANY ATTORNEY MEMBER OF THE PARDON PAROLE BOARD FROM EITHER PROSECUTING OR DEFENDING PERSONS CHARGED WITH THE COMMISSION OF A CRIME, AND MAKE VIOLATION OF THE PROHIBITION CAUSE FOR REMOVAL. ANSWER: THE PROPOSED LEGISLATION WOULD BE CONSTITUTIONAL, SO LONG AS REMOVAL IS ACCOMPLISHED "IN THE MANNER PROVIDED BY LAW FOR ELECTIVE OFFICERS NOT LIABLE TO IMPEACHMENT". CITE: ARTICLE VI, SECTION 10, 51 O.S. 1961 91 [51-91], 22 O.S. 1961 1181 [22-1181] (BURCK BAILEY)